DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.

Response to Amendment
This action is in response to the remark entered on April 21, 2022.
Claims 1-20 are pending in the current application.
Claims 1, 8 & 15 are amended.

Response to Arguments
Applicant's remarks filed 04/21/2022, pages 10-11, regarding the rejection of claims 1, 8 & 15 under 35 USC 103 have been fully considered, and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Grigsby et al. (US 2012/0169834 A1) (hereinafter Grigsby) in view of Pinheiro et al. (WO 2017/189035 A1) (hereinafter Pinheiro), further in view of Sakr et al. (US 2018/0113472 A1) (hereinafter Sakr), and further in view of Ullrich et al. (US 2017/0308082 A1) (hereinafter Ullrich) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1, 8 & 15, wherein Applicant’s newly-recited limitations are addressed by Pinheiro for the reasons as outlined below.

Applicant’s remarks filed 04/21/2022, page 11, with respect to the rejection of claims 2, 9 & 16 under 35 U.S.C. § 103 have been fully considered, but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
 Examiner cannot concur with the Applicant because the combination of Grigsby, Pinheiro, Sakr, and Ullrich disclose claim 1, 8 & 15. Therefore claims 2, 9 & 16 are also rejected for the similar reasons as outlined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 8 & 15, the Applicant amends the claims with limitations, “wherein: a capability of a first vehicle of the vehicular micro cloud is different from a capability of a second vehicle of the vehicular micro cloud, and the vehicular micro cloud is configured to facilitate sharing capabilities of vehicles that are members of the vehicular micro cloud to perform an operational task.” While the background in the specification mentions that, “[v]ehicle members in a micro cloud (i.e. “members”) can have varying types of equipment, computing resources and capabilities, for example, depending on the model/make of the vehicle. Members in a micro cloud can share their capabilities and computing resources with other members of the micro cloud to collaborate on operational tasks,” the specification omits specific details regarding the method/algorithm/steps that describe in detail to carry out the claimed functionalities.
It should be noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Therefore, the claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Furthermore, dependent claims 2-7, 9-14 & 16-20 fall accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Grigsby et al. (US 2012/0169834 A1) (hereinafter Grigsby) in view of Pinheiro et al. (WO 2017/189035 A1) (hereinafter Pinheiro), further in view of Sakr et al. (US 2018/0113472 A1) (hereinafter Sakr), and further in view of Ullrich et al. (US 2017/0308082 A1) (hereinafter Ullrich).

Regarding claim 1, Grigsby discloses a system for controlling a view, provided by a vehicular micro cloud, of a remotely supported vehicle [Abstract, Selecting video data stream for a user’s vehicle in a V2V network, as vehicular micro cloud], comprising:
a communication system configured to transmit/receive communications between the system and members of the vehicular micro cloud [Paragraph [0029]-[0030] & [0040]-[0042], Communications on peer-to-peer basis using dedicated short range communications with transmitter and receiver antennae 104 and 86, respectively];
one or more processors [Paragraph [0024] & [0056], Processor 182]; and
a memory communicably coupled to the one or more processors [Paragraph [0022]-[0026] & [0056], Processor 182 connected to computer-readable memory to execute computer program instructions] and storing:
a first set of instructions that when executed by the one or more processors cause the one or more processors [Paragraph [0022]-[0026] & [0056], Processor 182 connected to computer-readable memory to execute computer program instructions, including first set of instructions] to communicate with a plurality of vehicles in a vicinity of the remotely supported vehicle to collectively form the vehicular micro cloud, each of the plurality of vehicles being equipped with at least one camera [Paragraph [0029]-[0030] & [0040]-[0042], Communications on peer-to-peer basis using dedicated short range communications with transmitter and receiver antennae 104 and 86, respectively, and it is assumed any vehicle participating in V2V network will have at least one video camera 42]; and
a third set of instructions that when executed by the one or more processors cause the one or more processors to select a set of vehicles from among the plurality of vehicles based at least in part on the respective positions of the plurality of vehicles [Paragraph [0054]-[0055], Figs. 7-8, Driver limits subset of vehicles to those directly ahead, or behind own vehicle, using buttons 174 and 176], receive a video stream from each of the set of vehicles [Paragraph [0046]-[0055], Figs. 7-8, Video data streams, as live video streams, generated by vehicles in set are received at device 150], and transmit the video stream from the each of the set of vehicles to an external controller [Paragraph [0028], Roadside base stations 30, as external controller, may receive data from vehicles in the V2V network],
wherein each of the live video streams provides a unique view associated with the remotely supported vehicle [Paragraph [0031] & [0046]-[0055], Video data streams are each unique views from other vehicles with views directly ahead of user vehicle as remotely supported vehicle using button 174 and views facing the user vehicle using button 176 with vehicles behind].
However, Grigsby does not explicitly disclose wherein: a capability of a first vehicle of the vehicular micro cloud is different from a capability of a second vehicle of the vehicular micro cloud, and the vehicular micro cloud is configured to facilitate sharing capabilities of vehicles that are members of the vehicular micro cloud to perform an operational task.
Pinheiro teaches wherein: a capability of a first vehicle of the vehicular micro cloud is different from a capability of a second vehicle of the vehicular micro cloud, and
the vehicular micro cloud is configured to facilitate sharing capabilities of vehicles that are members of the vehicular micro cloud to perform an operational task [Paragraph [0066]-[0069], new UE, as second vehicle, not supporting same access technology as the network (vehicular micro cloud) with existing UEs, as first vehicles with different capability than the new UE, sending multicast message to all existing UEs to switch access technology so they can communicate with each other, thus performing operational task of facilitating communication amongst vehicles in cloud].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Grigsby to integrate and implement the communication facilitating system in Pinheiro, to facilitate communication amongst vehicles in a micro cloud or network (Pinheiro, Paragraphs [0002]-[0004]).
However, Grigsby and Pinheiro do not explicitly disclose a second set of instructions that when executed by the one or more processors cause the one or more processors to track respective positions of the plurality of vehicles relative to the remotely supported vehicle. 
Sakr teaches a second set of instructions that when executed by the one or more processors cause the one or more processors to track respective positions of the plurality of vehicles relative to the remotely supported vehicle [Paragraph [0056] & [0067]-[0075], processor 125 and memory 127 as tracking module, executing vehicle position system 199 and GPS to determine relative position data 196 describing geographic position of ego vehicle 123 relative to remote vehicles 124].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Grigsby to integrate and implement the tracking and positioning system in Sakr, to accurately describe the geographic position of the ego vehicle relative to the geographic position of the remote vehicle for collision warning (Sakr, Paragraphs [0003]-[0008], [0052] & [0075]).
Lastly, neither Grigsby, Pinheiro, nor Sakr disclose a live video stream from each of the set of vehicles, and transmit the live video stream to an external controller; and wherein the external controller is configured to produce a signal to control at least one function associated with navigation of the remotely supported vehicle.
Ullrich teaches a live video stream from each of the set of vehicles, and transmit the live video stream to an external controller; and wherein the external controller is configured to produce a signal to control at least one function associated with navigation of the remotely supported vehicle [Paragraph [0021]-[0025] & [0039], Figs. 1-2 & 8, demand-responsive transit vehicles can continuously stream live video and additional data through a video streaming database and machine learning and fuzzy logic analytics systems, as shown in FIG. 8. The system can detect unforeseen situations (exceptions or events) and alert personnel at the control center and if the software detects an event, an operator can take control of the vehicle via a remote control unit located at the control center, as shown in FIG. 1, and remote drive the vehicle, as function associated with navigation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Grigsby to integrate and implement the remote control mechanism in Ullrich, as a cost-efficient system to add services to and to remotely control one or more autonomous transit vehicles (Ullrich, Paragraphs [0003]-[0004]). Furthermore, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable, wherein the control system of Ullrich is applied to the user remotely supported vehicle of Grigsby to receive the live video streams broadcasted from vehicles at a control center and respond accordingly with the received live video streams to the remote supported vehicles.

Regarding claim 8, method claim 8 corresponds to system claim 1, and
therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 15, non-transitory computer-readable medium claim 15
corresponds to system claim 1, and therefore is also rejected for the same reasons of
obviousness as listed above.
	Furthermore, Grigsby discloses of a non-transitory computer-readable medium claim including instructions [Paragraph [0022]-[0026] & [0056], computer-readable memory to execute computer program instructions].

Claims 2 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Grigsby et al. (US 2012/0169834 A1) (hereinafter Grigsby), Pinheiro et al. (WO 2017/189035 A1) (hereinafter Pinheiro), Sakr et al. (US 2018/0113472 A1) (hereinafter Sakr), and Ullrich et al. (US 2017/0308082 A1) (hereinafter Ullrich) in view of Sun (US 2010/0328499 A1) (hereinafter Sun).

Regarding claim 2, Grigsby, Pinheiro, Sakr, and Ullrich disclose the system of claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Grigsby discloses of the third set of instructions further includes instructions [Paragraph [0022]-[0026] & [0056], Processor 182 connected to computer-readable memory to execute computer program instructions, as transmission module].
However, Grigsby, Pinheiro, Sakr, and Ullrich do not explicitly disclose wherein the third set of instructions further includes instructions that cause the one or more processors to: stitch the live video streams together into a panoramic video stream in accordance with respective positions of the set of vehicles relative to the remotely supported vehicle.
Sun teaches wherein the third set of instructions further includes instructions that cause the one or more processors to: stitch the live video streams together into a panoramic video stream in accordance with respective positions of the set of vehicles relative to the remotely supported vehicle [Paragraph [0035]-[0037], Fig. 5, Stitching images seamlessly by image geo-referencing, as respective positions of set of vehicles relative to vehicle].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Grigsby to integrate and implement the panoramic stitching feature in Sun, to capture video and broadcast video stream data to audiences (Sun, Paragraphs [0006]-[0011]).

Regarding claim 16, method claim 16 corresponds to system claim 2, and
therefore is also rejected for the same reasons of obviousness as listed above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Grigsby et al. (US 2012/0169834 A1) (hereinafter Grigsby), Pinheiro et al. (WO 2017/189035 A1) (hereinafter Pinheiro), Sakr et al. (US 2018/0113472 A1) (hereinafter Sakr), and Ullrich et al. (US 2017/0308082 A1) (hereinafter Ullrich) in view of Brahmi et al. (US 2016/0212596 A1) (hereinafter Brahmi).

Regarding claim 9, Grigsby, Pinheiro, Sakr, and Ullrich disclose the method of claim 8, and are analyzed as previously discussed with respect to the claim.
However, Grigsby, Pinheiro, Sakr, and Ullrich do not disclose the particulars of claim 9.
Brahmi teaches of further comprising requesting at least one vehicle to adjust a route in order to meet with and join the vehicular micro cloud [Paragraph [0049]-[0059], Fig. 4, V2V-CD 100-2 sending message 404 to V2V-CD 100-1 to request joining of the cluster, or vehicular micro cloud].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Grigsby to integrate and implement the cluster communication features in Brahmi, to allow for efficient utilization of a cellular network for management of V2V communication (Brahmi, Paragraphs [0006]-[0011]).

Allowable Subject Matter
Claims 3-7, 10-14 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:      
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all of the limitations of the base claim and the elements with respect to: the second set of instructions further includes instructions that cause the one or more processors to obtain, for one or more of the plurality of vehicles, camera information indicating one or more of an orientation, a quality level, or an operational status for at least one respectively equipped camera; and the instructions to select the set of vehicles include instruction to select the set of vehicles based at least in part on the camera information;
wherein: the second set of instructions further includes instructions that cause the one or more processors to obtain, for one or more of the plurality of vehicles, destination information indicating respective travel destinations for the one or more of the plurality of vehicles; and the instructions to select the set of vehicles include instruction to select the set of vehicles based at least in part on the destination information;
wherein the first set of instructions further includes instructions that cause the one or more processors to: create a position map including a plurality of positions around the remotely supported vehicle; determine, based on the respective positions of the plurality of vehicles relative to the remotely supported vehicle, that the plurality of vehicles do not fill all the positions in the position map, resulting in one or more unfilled positions; and transmit a request to one or more additional vehicles to join the vehicular micro cloud and fill the one or more unfilled positions; and
wherein the first set of instructions further includes instructions that cause the one or more processors to: create a viewing zone map including a plurality of viewing zones around the remotely supported vehicle; determine, based on the live video feeds, that the set of vehicles do not provide coverage for all of the viewing zones, resulting in one or more uncovered viewing zones; and transmit a request to one or more additional vehicles to join the vehicular micro cloud and cover the one or more uncovered viewing zones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/           Primary Examiner, Art Unit 2487